      Case 4:20-cr-00048-JEG-HCA Document 54 Filed 10/06/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA

                                           )
UNITED STATES OF AMERICA,                  )
                                           )   Criminal No. 4:20-CR-048
              v.                           )
                                           )
TRAVIS RAY FEEBACK,                        )   STATUS REPORT
                                           )
              Defendant.                   )
                                           )

       The government updates the Court on the status of Defendant.

      1.      On September 28, 2020, the Court held a telephonic hearing on

Defendant’s motion to be returned to Iowa for a local competency evaluation. The

Court directed the government to apprise the Court and defense counsel of

Defendant’s status in transport to the designated facility by October 8, 2020.

      2.      On October 6, 2020, BOP Counsel Mary Noland notified the government

that Defendant had arrived at FMC Ft. Worth, as designated.


                                        Respectfully submitted,

                                        Marc Krickbaum
                                        United States Attorney

                                        By: /s/ Mikaela J. Shotwell for
                                        Virginia M. Bruner
                                        Assistant United States Attorney
                                        U.S. Courthouse Annex, Suite 286
                                        110 East Court Avenue
                                        Des Moines, Iowa 50309
                                        Tel: (515) 473-9300
                                        Fax: (515) 473-9292
                                        Email: virginia.bruner@usdoj.gov



                                           1
         Case 4:20-cr-00048-JEG-HCA Document 54 Filed 10/06/20 Page 2 of 2



CERTIFICATE OF SERVICE

I hereby certify that on October 6, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

     U.S. Mail        Fax         Hand Delivery

 X   ECF/Electronic filing        X   Other means (e-mail)


UNITED STATES ATTORNEY

By: /s/ Hillary Kruse
       Hillary Kruse, Paralegal




                                                             2
